STATE OF LOUISIANA

            COURT OF APPEAL, FIRST CIRCUIT

GUSTAVE           J.        LABARRE,           JR.,      ET                                              NO.        2021        CW     1428
AL.


VERSUS


OCCIDENTAL                  CHEMICAL           COMPANY,                                                    JANUARY            31,      2022
ET    AL.




In    Re:                  National            Union         Fire      Insurance                  Company of Pittsburgh,
                           PA,     and       AIG      Specialty              Insurance              Company applying for
                           supervisory                writs,            23rd              Judicial             District                Court,
                           Parish       of     Assumption,                 No.     33796.




BEFORE:                    MCDONALD,           WELCH,         PENZATO,            LANIER,           AND       WOLFE,          JJ.


        WRIT               GRANTED.             The      trial         court'         s    October            14,    2021        judgment
granting           Texas            Brine        Company, LLC' s Motion in Limine to Exclude
Argument           and            Evidence         Regarding Defense Costs Not at Issue in
This    Litigation                     is    reversed.               The     challenged                 evidence           is    relevant
to     the    matters                 currently set to                           be       tried          in    April          2022,         and

Texas       Brine                failed to demonstrate                           that        the        evidence'         s     probative

value        is        outweighed               by      any         alleged prejudice.    Thus,                                 the     trial
court       abused                its       discretion               by granting the   motion.                                Barnett         v.
Woodburn,                  2020- 0675 (         La.      App.         lst        Cir.        4/   16/ 21),          324       So. 3d     641,
646.        See            also     Bridges             v.     Baton         Rouge            General           Medical             Center,
2020- 0270 (                La.    App.        1st      Cir.         12/ 30/ 20),            317        So. 3d      662,        674,     writ

denied,           2021- 00144 (                 La.      4/    7/   21),         313      So. 3d         985 (      Courts            are     to

resolve           the            admissibility                of     evidence             in      favor        of    receiving              the
evidence).                  The    Motion          in    Limine            to    Exclude            Argument          and        Evidence
Regarding Defense Costs Not at Issue                                                   in This Litigation filed by
Texas Brine Company, LLC is denied.

                                                                      JMM
                                                                      JEW
                                                                      ASP
                                                                      WIL


        Wolfe,               J.,        dissents             and     would         deny           the    writ.        The        criteria
set    forth               in     Herlitz          Construction                  Co.,          Inc.      v.      Hotel          Investors
of    New     Iberia,                  Inc.,       396        So. 2d       878 (       La.        1981) (       per       curiam)           are

not    met.




COURT       OF APPEAL,                  FIRST        CIRCUIT




                       I




                                        t
        EPUTY              CLE     K    OF     COURT
              FOR            THE       COURT